DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 2-3 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.

Applicant’s election without traverse of Species I, directed to originally filed Figure 2 and original Claims 1 and 4-19 in the reply filed on 21 April 2022 is acknowledged.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as recited in Claim 11, the claimed “anode” of the “light-emitting element” of “each pixel unit” wherein “a pattern of the anode is circular, square, rectangular, or diamondoid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (hereinafter “Yamaguchi” JPH07175444A) in view of You et al. (hereinafter “You” US 2009 / 0303220).
(It should be noted that the relevant portions of the Yamaguchi reference are cited with respect to the English Language translation of JPH07175444A).

As pertaining to Claim 1, Yamaguchi discloses a pixel circuit (see Fig. 2), comprising:  a first switch circuit (22), a second switch circuit (23), a first gate line (24), a first data line (25), a second gate line (26), and a second data line (27),
wherein a control terminal (i.e., a gate terminal) of the first switch circuit (22) is connected to the first gate line (24), a first terminal (i.e., a left terminal) of the first switch circuit (22) is connected to the first data line (25), and a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a light emitting element (28);
a control terminal (i.e., a gate terminal) of the second switch circuit (23) is connected to the second gate line (26), a first terminal (i.e., an upper terminal) of the second switch circuit (23) is connected to the second data line (27), and a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the light emitting element (28);
the first gate line (24) and the second data line (27) extend along a first direction (i.e., a horizontal direction), the second gate line (26) and the first data line (25) extend along a second direction (i.e., a vertical direction), and the first direction and the second direction cross each other (again, see Fig. 2; and see Para. [0021]-[0022]).

Yamaguchi discloses a pixel circuit for a liquid crystal display device.  As such, Yamaguchi does not explicitly disclose a driving circuit, a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a control terminal of the driving circuit; a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the control terminal of the driving circuit; wherein the driving circuit is connected to a light-emitting element, and is configured to drive the light-emitting element to emit light.  That is, Yamaguchi does not explicitly contemplate the extension of the disclosed driving techniques to an organic light-emitting display (OLED) device.  However, it is a goal of Yamaguchi to provide a means for allowing a display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique (see Para. [0011] and [0016]).  One of ordinary skill in the art plainly would have recognized the applicability and utility of the pixel circuit and driving technique disclosed by Yamaguchi to an OLED display device to achieve similar results.
In the same field of endeavor, You discloses (see Fig. 9) a pixel circuit for an OLED display device having a structure analogous to that of Yamaguchi and comprising a first switch circuit (Qs1), a second switch circuit (Qs4), a driving circuit (Qd1), a first gate line (Goi), a first data line (Dnj), a second gate line (Gei), and a second data line (Dpj), wherein the second terminal (i.e., a right terminal) of the first switch circuit (Qs1) is connected to a control terminal (i.e., a gate terminal) of the driving circuit (Qd1); a second terminal (i.e., a right terminal) of the second switch circuit (Qs4) is connected to the control terminal (i.e., the gate terminal) of the driving circuit (Qd1); wherein the driving circuit (Qd1) is connected to a light-emitting element (OLED), and is configured to drive the light-emitting element (OLED) to emit light according to the first gate line (Goi), the first data line (Dnj), the second gate line (Gei), and the second data line (Dpj; see Page 6, Para. [0119]-[0126]).  It is a goal of You to provide a pixel structure that allows for the prevention of deterioration in a pixel circuit of a light-emitting display device (see Page 1, Para. [0010]).  In this regard, it is a goal of You to provide a simple pixel circuit structure for a light-emitting display device that allows for the selective switching and application of at least two different data voltages in the pixel circuit using a first switch circuit, a second switch circuit, a first gate line, a first data line, and a second gate line in an analogous manner to that disclosed by Yamaguchi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the teachings of You, such that the pixel circuit disclosed by Yamaguchi is implemented in a light-emitting display device using the simple and known pixel circuit structure suggested by You, in order to allow a light-emitting display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique that provides for the selective switching and application of at least two different data voltages in the pixel circuit.

As pertaining to Claim 4, You discloses (see Fig. 9) that the driving circuit (Qd1) is further connected to a power supply line (Vdd), and the power supply line (Vdd) comprises a first branch extending along the first direction (i.e., the horizontal direction) and a second branch extending along the second direction (i.e., the vertical direction; see Page 6, Para. [0116] and [0118]).

As pertaining to Claim 5, You discloses (see Fig. 9) a storage circuit (Cst1),
wherein a first terminal (i.e., a left terminal) of the storage circuit (Cst1) is connected to the control terminal (i.e., the gate terminal) of the driving circuit (Qd1), and a second terminal (i.e., a right terminal) of the storage circuit (Cst1) is connected to a first terminal (i.e., an upper terminal) of the driving circuit (Qd1; again, see Page 6, Para. [0119]-[0124]).

As pertaining to Claim 6, the combined teachings of Yamaguchi and You disclose (see Fig. 2 of Yamaguchi in combination with Fig. 9 of You) that the first switch circuit (see (22) of Yamaguchi) comprises a first switch transistor (22), the second switch circuit (see (23) of Yamaguchi) comprises a second switch transistor (23), the driving circuit (see (Qd1) of You) comprises a driving transistor (Qd1), and the storage circuit (see (Cst1) of You) comprises a capacitor (Cst1),
a gate electrode of the first switch transistor (22) serves as the control terminal (i.e., the gate terminal) of the first switch circuit (see (22)), a first electrode (i.e., a left electrode) of the first switch transistor (22) serves as the first terminal (i.e., a left terminal) of the first switch circuit (see (22)), and a second electrode (i.e., a right electrode) of the first switch transistor (22) serves as the second terminal (i.e., the right terminal) of the first switch circuit (see (22));
a gate electrode of the second switch transistor (23) serves as the control terminal (i.e., the gate terminal) of the second switch circuit (see (23)), a first electrode (i.e., an upper electrode) of the second switch transistor (23) serves as the first terminal (i.e., the upper terminal) of the second switch circuit (see (23)), and a second electrode (i.e., a lower electrode) of the second switch transistor (23) serves as the second terminal (i.e., the lower terminal) of the second switch circuit (see (23));
	a gate electrode of the driving transistor (Qd1) serves as the control terminal (i.e., the gate terminal) of the driving circuit (see (Qd1)), a first electrode (i.e., an upper electrode) of the driving transistor (Qd1) is connected to a power supply line (Vdd), and a second electrode (i.e., a lower electrode) of the driving transistor (Qd1) is connected to the light-emitting element (OLED); and
a first terminal (i.e., a left terminal) of the capacitor (Cst1) serves as the first terminal (i.e., the left terminal) of the storage circuit (see (Cst1)), and a second terminal (i.e., a right terminal) of the capacitor (Cst1) serves as the second terminal (i.e., the right terminal) of the storage circuit (Cst1; again, see Para. [0021]-[0022] of Yamaguchi; and see Page 6, Para. [0119]-[0126] of You).

As pertaining to Claim 9, Yamaguchi discloses a display panel (see Fig. 7(b), for example), comprising a pixel array,
wherein the pixel array comprises a plurality of pixel units (i.e., pixels) arranged in a plurality of rows and columns, and each pixel unit (i.e., pixel) of the plurality of pixel units comprises a pixel circuit (see Fig. 2),
the pixel circuit comprises:  a first switch circuit (22), a second switch circuit (23), a first gate line (24), a first data line (25), a second gate line (26), and a second data line (27),
a control terminal (i.e., a gate terminal) of the first switch circuit (22) is connected to the first gate line (24), a first terminal (i.e., a left terminal) of the first switch circuit (22) is connected to the first data line (25), and a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a light emitting element (28);
a control terminal (i.e., a gate terminal) of the second switch circuit (23) is connected to the second gate line (26), a first terminal (i.e., an upper terminal) of the second switch circuit (23) is connected to the second data line (27), and a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the light emitting element (28);
the first gate line (24) and the second data line (27) extend along a first direction (i.e., a horizontal direction), the second gate line (26) and the first data line (25) extend along a second direction (i.e., a vertical direction), and the first direction and the second direction cross each other (again, see Fig. 2; and see Para. [0021]-[0022]).

Yamaguchi discloses a pixel circuit for a liquid crystal display device.  As such, Yamaguchi does not explicitly disclose a driving circuit, a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a control terminal of the driving circuit; a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the control terminal of the driving circuit; wherein the driving circuit is connected to a light-emitting element, and is configured to drive the light-emitting element to emit light.  That is, Yamaguchi does not explicitly contemplate the extension of the disclosed driving techniques to an organic light-emitting display (OLED) device.  However, it is a goal of Yamaguchi to provide a means for allowing a display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique (see Para. [0011] and [0016]).  One of ordinary skill in the art plainly would have recognized the applicability and utility of the pixel circuit and driving technique disclosed by Yamaguchi to an OLED display device to achieve similar results.
In the same field of endeavor, You discloses (see Fig. 9) a pixel circuit for an OLED display device having a structure analogous to that of Yamaguchi and comprising a first switch circuit (Qs1), a second switch circuit (Qs4), a driving circuit (Qd1), a first gate line (Goi), a first data line (Dnj), a second gate line (Gei), and a second data line (Dpj), wherein the second terminal (i.e., a right terminal) of the first switch circuit (Qs1) is connected to a control terminal (i.e., a gate terminal) of the driving circuit (Qd1); a second terminal (i.e., a right terminal) of the second switch circuit (Qs4) is connected to the control terminal (i.e., the gate terminal) of the driving circuit (Qd1); wherein the driving circuit (Qd1) is connected to a light-emitting element (OLED), and is configured to drive the light-emitting element (OLED) to emit light according to the first gate line (Goi), the first data line (Dnj), the second gate line (Gei), and the second data line (Dpj; see Page 6, Para. [0119]-[0126]).  It is a goal of You to provide a pixel structure that allows for the prevention of deterioration in a pixel circuit of a light-emitting display device (see Page 1, Para. [0010]).  In this regard, it is a goal of You to provide a simple pixel circuit structure for a light-emitting display device that allows for the selective switching and application of at least two different data voltages in the pixel circuit using a first switch circuit, a second switch circuit, a first gate line, a first data line, and a second gate line in an analogous manner to that disclosed by Yamaguchi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the teachings of You, such that the pixel circuit disclosed by Yamaguchi is implemented in a light-emitting display device using the simple and known pixel circuit structure suggested by You, in order to allow a light-emitting display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique that provides for the selective switching and application of at least two different data voltages in the pixel circuit.

As pertaining to Claim 10, Yamaguchi discloses (see Fig. 2 and Fig. 7(b)) that pixel units (i.e., pixels) arranged in a same row along the first direction (i.e., the horizontal direction) share a same first gate line (24) and a same second data line (27), and pixel units (i.e., pixels) arranged in a same column along the second direction (i.e., the vertical direction) share a same second gate line (26) and a same first data line (25; again, see Para. [0020]-[0022]).

As pertaining to Claim 16, Yamaguchi discloses a display device, comprising a display panel (see Fig. 7(b), for example), 
wherein the display panel comprises a pixel array, the pixel array comprises a plurality of pixel units (i.e., pixels) arranged in a plurality of rows and columns, and each pixel unit (i.e., pixel) of the plurality of pixel units comprises a pixel circuit (see Fig. 2),
the pixel circuit comprises:  a first switch circuit (22), a second switch circuit (23), a first gate line (24), a first data line (25), a second gate line (26), and a second data line (27),
a control terminal (i.e., a gate terminal) of the first switch circuit (22) is connected to the first gate line (24), a first terminal (i.e., a left terminal) of the first switch circuit (22) is connected to the first data line (25), and a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a light emitting element (28);
a control terminal (i.e., a gate terminal) of the second switch circuit (23) is connected to the second gate line (26), a first terminal (i.e., an upper terminal) of the second switch circuit (23) is connected to the second data line (27), and a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the light emitting element (28);
the first gate line (24) and the second data line (27) extend along a first direction (i.e., a horizontal direction), the second gate line (26) and the first data line (25) extend along a second direction (i.e., a vertical direction), and the first direction and the second direction cross each other (again, see Fig. 2; and see Para. [0021]-[0022]).

Yamaguchi discloses a pixel circuit for a liquid crystal display device.  As such, Yamaguchi does not explicitly disclose a driving circuit, a second terminal (i.e., a right terminal) of the first switch circuit (22) is connected to a control terminal of the driving circuit; a second terminal (i.e., a lower terminal) of the second switch circuit (23) is connected to the control terminal of the driving circuit; wherein the driving circuit is connected to a light-emitting element, and is configured to drive the light-emitting element to emit light.  That is, Yamaguchi does not explicitly contemplate the extension of the disclosed driving techniques to an organic light-emitting display (OLED) device.  However, it is a goal of Yamaguchi to provide a means for allowing a display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique (see Para. [0011] and [0016]).  One of ordinary skill in the art plainly would have recognized the applicability and utility of the pixel circuit and driving technique disclosed by Yamaguchi to an OLED display device to achieve similar results.
In the same field of endeavor, You discloses (see Fig. 9) a pixel circuit for an OLED display device having a structure analogous to that of Yamaguchi and comprising a first switch circuit (Qs1), a second switch circuit (Qs4), a driving circuit (Qd1), a first gate line (Goi), a first data line (Dnj), a second gate line (Gei), and a second data line (Dpj), wherein the second terminal (i.e., a right terminal) of the first switch circuit (Qs1) is connected to a control terminal (i.e., a gate terminal) of the driving circuit (Qd1); a second terminal (i.e., a right terminal) of the second switch circuit (Qs4) is connected to the control terminal (i.e., the gate terminal) of the driving circuit (Qd1); wherein the driving circuit (Qd1) is connected to a light-emitting element (OLED), and is configured to drive the light-emitting element (OLED) to emit light according to the first gate line (Goi), the first data line (Dnj), the second gate line (Gei), and the second data line (Dpj; see Page 6, Para. [0119]-[0126]).  It is a goal of You to provide a pixel structure that allows for the prevention of deterioration in a pixel circuit of a light-emitting display device (see Page 1, Para. [0010]).  In this regard, it is a goal of You to provide a simple pixel circuit structure for a light-emitting display device that allows for the selective switching and application of at least two different data voltages in the pixel circuit using a first switch circuit, a second switch circuit, a first gate line, a first data line, and a second gate line in an analogous manner to that disclosed by Yamaguchi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the teachings of You, such that the pixel circuit disclosed by Yamaguchi is implemented in a light-emitting display device using the simple and known pixel circuit structure suggested by You, in order to allow a light-emitting display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique that provides for the selective switching and application of at least two different data voltages in the pixel circuit.

As pertaining to Claim 18, Yamaguchi discloses (see Fig. 7(b), for example) a gate driving chip (i.e., see a combination of (96) and either of (94) or (95)) and a source driving chip (i.e., see a combination of (96) and any of (91), (92), or (93)),
wherein the gate driving chip (again, see a combination of (96) and either of (94) or (95)) is connected to the first gate line (24) and the second gate line (26), and is configured to load a first gate scanning signal (i.e., a scan signal) to the first gate line (24) under a first preset condition (i.e., a first rotation condition) and configured to load a second gate scanning signal (i.e., a scan signal) to the second gate line (26) under a second preset condition (i.e., a second rotation condition); and
the source driving chip (again, see a combination of (96) and any of (91), (92), or (93)) is connected to the first data line (25) and the second data line (27), and is configured to load a first data signal (i.e., a display data signal) to the first data line (25) under the first preset condition (i.e., the first rotation condition) and load a second data signal (i.e., a display data signal) to the second data line (27) under the second preset condition (i.e., the second rotation condition; see Para. [0020]-[0022]).

As pertaining to Claim 19, Yamaguchi discloses (see Fig. 7(b), for example) a driving chip (i.e., see (96) along with (91-95)),
wherein the driving chip (again, see (96) along with (91-95)) is connected to the first gate line (24), the first data line (25), the second gate line (26), and the second data line (27), and the driving chip (again, see (96) along with (91-95)) is configured to load a first gate scanning signal (i.e., a scan signal) to the first gate line (24) and load a first data signal (i.e., a display data signal) to the first data line (25) under a first preset condition (i.e., a first rotation condition), and is configured to load a second gate scanning signal (i.e., a scan signal) to the second gate line (26) and load a second data signal (i.e., a display data signal) to the second data line (27) under a second preset condition (i.e., a second rotation condition; see Para. [0020]-[0022]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You and further in view of Ishizuka et al. (hereinafter “Ishizuka” US 2008 / 0143648).

As pertaining to Claim 7, neither Yamaguchi nor You explicitly discloses that the first switch transistor is a double-gate switch transistor, or the second switch transistor is a double-gate switch transistor, or both the first switch transistor and the second switch transistor are double-gate switch transistors.
However, in the same field of endeavor, Ishizuka discloses (see Fig. 12) that it was well-known in the art before the effective filing date of the claimed invention to implement a switching transistor as a double-gate switch transistor in order to prevent inadvertent current leakage through the switching transistor to thereby avoid fluctuations in display brightness in the display device (see Page 5, Para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi and You with the teaching of Ishizuka, such that the first switch transistor is a double-gate switch transistor, or the second switch transistor is a double-gate switch transistor, or both the first switch transistor and the second switch transistor are double-gate switch transistors, in order to prevent inadvertent current leakage through the switching transistor to thereby avoid fluctuations in display brightness in the display device.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You and further in view of Yu et al. (hereinafter “Yu” US 2019 / 0109240).

As pertaining to Claim 8, neither Yamaguchi nor You explicitly discloses the structural formation of the first switch transistor and/or the second switch transistor.  That is, neither Yamaguchi nor You explicitly discloses that the first switch transistor comprises a first drain electrode doped region, a second drain electrode doped region, and a channel region, and the second switch transistor comprises a first drain electrode doped region, a second drain electrode doped region, and a channel region; compared with the first drain electrode doped region of the first switch transistor, the second drain electrode doped region of the first switch transistor is closer to the channel region of the first switch transistor; compared with the first drain electrode doped region of the second switch transistor, the second drain electrode doped region of the second switch transistor is closer to the channel region of the second switch transistor, and a doping concentration of the second drain electrode doped region of the first switch transistor is lower than a doping concentration of the first drain electrode doped region of the first switch transistor, or a doping concentration of the second drain electrode doped region of the second switch transistor is lower than a doping concentration of the first drain electrode doped region of the second switch transistor; or the doping concentration of the second drain electrode doped region of the first switch transistor is lower than the doping concentration of the first drain electrode doped region of the first switch transistor, and the doping concentration of the second drain electrode doped region of the second switch transistor is lower than the doping concentration of the first drain electrode doped region of the second switch transistor.
However, in the same field of endeavor, Yu discloses a method of improving the properties of a thin film switch transistor through a manufacturing process that is proven to reduce current leakage in the thin film switch transistor (see Page 1, Para. [0004]; and Page 3, Para. [0084]).  Specifically, Yu discloses (see Fig. 1) a structural formation of a switch transistor that comprises a first drain electrode doped region (101), a second drain electrode doped region (102), and a channel region (11); compared with the first drain electrode doped region (101) of the switch transistor, the second drain electrode doped region (102) of the switch transistor is closer to the channel region (11) of the switch transistor; and a doping concentration of the second drain electrode doped region (102) of the switch transistor is lower than a doping concentration of the first drain electrode doped region (101) of the switch transistor (see Page 4, Para. [0098]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi and You with the teaching of Yu in order to provide a structural formation of the first switch transistor and/or the second switch transistor that has the improved properties suggested by Yu, including reduced current leakage in the first switching transistor and the second switching transistor.  Therefore, as suggested by Yu at least at Figure 1, it would have been obvious to one of ordinary skill in the art to utilize a first switch transistor, as disclosed by Yamaguchi and You, that comprises a first drain electrode doped region, a second drain electrode doped region, and a channel region, and a second switch transistor, as disclosed by Yamaguchi and You, that comprises a first drain electrode doped region, a second drain electrode doped region, and a channel region; wherein compared with the first drain electrode doped region of the first switch transistor, the second drain electrode doped region of the first switch transistor is closer to the channel region of the first switch transistor; and compared with the first drain electrode doped region of the second switch transistor, the second drain electrode doped region of the second switch transistor is closer to the channel region of the second switch transistor, and a doping concentration of the second drain electrode doped region of the first switch transistor is lower than a doping concentration of the first drain electrode doped region of the first switch transistor, or a doping concentration of the second drain electrode doped region of the second switch transistor is lower than a doping concentration of the first drain electrode doped region of the second switch transistor; or the doping concentration of the second drain electrode doped region of the first switch transistor is lower than the doping concentration of the first drain electrode doped region of the first switch transistor, and the doping concentration of the second drain electrode doped region of the second switch transistor is lower than the doping concentration of the first drain electrode doped region of the second switch transistor.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You and further in view of Jinta et al. (hereinafter “Jinta” US 2014 / 0306200).

As pertaining to Claim 11, You discloses (see Fig. 9) that each pixel unit (i.e., pixel) of the plurality of pixel units further comprises the light emitting element (see (OLED); and see Page 6, Para. [0119]).
However, neither Yamaguchi nor You explicitly discloses that the light-emitting element comprises an anode, and a pattern of the anode is circular, square, rectangular, or diamondoid.
However, in the same field of endeavor, Jinta discloses (see Fig. 1 and Fig. 2) a display panel (10) comprising a pixel array (Pix) comprising a plurality of pixel units (11), wherein each pixel unit (11) comprises a light emitting element (i.e., an OLED; see Page 3, Para. [0077]-[0080]), and the light-emitting element (OLED) comprises an anode (see (212) in Fig. 7, Fig. 12, Fig. 14, Fig. 15, Fig. 16, Fig. 20, Fig. 27, and Fig. 30), and a pattern (i.e., a shape and/or a window pattern) of the anode (212) is circular, square, rectangular, or diamondoid (see at least Page 5, Para. [0091]-[0092]; Page 10, Para. [0135]-[0136]).  Jinta discloses that which is well-known in the art, namely that a pattern of an anode of a light-emitting element in a light-emitting display device can be circular, square, rectangular, or diamondoid without limitation.  Further, it is a goal of Jinta to provide a display panel having a light-emitting element that comprises an anode with a pattern that is circular, square, rectangular, or diamondoid to reduce power consumption (see Page 1, Para. [0005] and [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi and You with the teaching of Jinta, such that the light-emitting element comprises an anode, and a pattern of the anode is circular, square, rectangular, or diamondoid, as suggested by Jinta, in order to reduce power consumption in the display panel.

As pertaining to Claim 12, Jinta discloses (see Fig. 2, Fig. 20, Fig. 27, and Fig. 39, for example) that light-emitting elements (i.e., OLED pixels), which emit light of a same color (i.e., R, G, or B), in different pixel units (i.e., different pixels) of the plurality of pixel units are symmetrically distributed about a first axis (i.e., an arbitrary axis), and the first axis (i.e., the arbitrary axis) is an angular bisector of an included angle formed by the first direction (i.e., the horizontal direction) and the second direction (i.e., the vertical direction) crossing with each other (see Page 3, Para. [0080]; Page 10, Para. [0134]; Page 11, Para. [0148]; and Page 12, Para. [0163]; and again note that it is a goal of Jinta to provide a display panel having a light-emitting element structure that allows for reduced power consumption in the display panel; see Page 1, Para. [0005] and [0010]; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-emitting elements disclosed by Yamaguchi and You can be arranged according to the suggestions of Jinta in an attempt to reduce power consumption in the display panel.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You in view of Jinta and further in view of Lee et al. (hereinafter “Lee” US 2016 / 0035292).

As pertaining to Claim 13, none of Yamaguchi, You, and Jinta explicitly discloses that the display panel has a plurality of rectangular light-emitting regions, wherein each rectangular light-emitting region comprises two pixel units emitting red light, two pixel units emitting blue light, and one pixel unit emitting green light, each rectangular light-emitting region has two first end points located at two ends of a first diagonal of each rectangular light-emitting region and two second end points located at two ends of a second diagonal of each rectangular light-emitting region, light-emitting elements in the two pixel units emitting the red light are at the two first end points of each rectangular light-emitting region, respectively, light-emitting elements in the two pixel units emitting the blue light are at the two second end points of each rectangular light-emitting region, respectively, and a light-emitting element in the pixel unit emitting the green light is at a central position of each rectangular light-emitting region.
However, in the same field of endeavor, Lee discloses (see Fig. 11) a display panel having a pixel structure in which a plurality of rectangular light-emitting regions (i.e., regions of (SPX)) are disposed such that, each rectangular light-emitting region comprises two pixel units (i.e., see (RH_L) and (RL_L)) emitting red light, two pixel units emitting blue light (i.e., see (BH_L) and (BL_L)), and one pixel unit emitting green light (i.e., see (GH_H)), each rectangular light-emitting region has two first end points located at two ends of a first diagonal (i.e., a first diagonal connecting the corners of (RH_L) and (RL_L)) of each rectangular light-emitting region and two second end points located at two ends of a second diagonal (i.e., a second diagonal connecting the corners of (BH_L) and (BH_H)) of each rectangular light-emitting region, light-emitting elements in the two pixel units emitting the red light (see (RH_L) and (RH_H)) are at the two first end points of each rectangular light-emitting region, respectively, light-emitting elements in the two pixel units emitting the blue light (see (BH_L) and (BH_H)) are at the two second end points of each rectangular light-emitting region, respectively, and a light-emitting element in the pixel unit emitting the green light (see (GH_H)) is at a central position of each rectangular light-emitting region (see Page 10 through Page 11, Para. [0157]-[0158]).  It is a goal of Lee to provide a pixel structure design in which color display and visibility is improved by taking advantage of the spatial layout of light-emitting regions emitting red, green, and blue light (see Page 12 through Page 13, Para. [0182]-[0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi, You, and Jinta with the teaching of Lee, such that the light-emitting display panel of Yamaguchi, You, and Jinta utilizes the plurality of rectangular light-emitting regions suggested by Lee, in an attempt to improve color display and visibility by taking advantage of the spatial layout of the light-emitting regions.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You in view of Jinta and further in view of Satou et al. (hereinafter “Satou” US 2014 / 0168745).

As pertaining to Claim 14, none of Yamaguchi, You, and Jinta explicitly discloses a display panel structure in which the light-emitting element of each pixel unit is a light-emitting element emitting white light, and an electrochromic layer is correspondingly disposed on a light-emitting side of the light-emitting element of each pixel unit.  However, this structure is well-known in the art.
In fact, in the same field of endeavor, Satou discloses (see Fig. 4) a light-emitting display panel structure that is capable of easily providing high-definition color display (see Page 1, Para. [0002]), wherein a light-emitting element (i.e., an OLED) of each pixel unit is a light-emitting element emitting white light (see (105)), and an electrochromic layer (see (EC1, EC2)) is correspondingly disposed on a light-emitting side of the light-emitting element (OLED) of each pixel unit (see Page 1 through Page 2, Para. [0029] and [0031]; and Page 2 through Page 3, Para. [0045]-[0047], and [0053]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi, You, and Jinta with the teaching of Satou, such that the light-emitting display panel of Yamaguchi, You, and Jinta utilizes the electrochromic layer structure suggested by Satou, in an attempt to easily provide high-definition color display using methods that are known in the art.

As pertaining to Claim 15, Satou discloses (see Fig. 4) that the electrochromic layer (EC1, EC2) comprises a first electrochromic sub-layer (EC1) and a second electrochromic sub-layer (EC2), and a color displayed by the first electrochromic sub-layer (EC1) in a case where the first electrochromic sub-layer (EC1) is powered on is different from a color displayed by the second electrochromic sub-layer (EC2) in a case where the second electrochromic sub-layer (EC2) is powered on (again, see Page 2 through Page 3, Para. [0045]-[0047], and [0053]-[0054]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of You and further in view of Koyama (US 2006 / 0055633).

As pertaining to Claim 17, Yamaguchi discloses (see Fig. 7(b), for example) a gate driving chip (i.e., see a combination of (96) and either of (94) or (95)) and a source driving chip (i.e., see a combination of (96) and any of (91), (92), or (93)), wherein the gate driving chip (again, see a combination of (96) and either of (94) or (95)) is connected to the first gate line (24) and the second gate line (26), and is configured to load a first gate scanning signal (i.e., a scan signal) to the first gate line (24) under a first preset condition (i.e., a first rotation condition) and configured to load a second gate scanning signal (i.e., a scan signal) to the second gate line (26) under a second preset condition (i.e., a second rotation condition); and the source driving chip (again, see a combination of (96) and any of (91), (92), or (93)) is connected to the first data line (25) and the second data line (27), and is configured to load a first data signal (i.e., a display data signal) to the first data line (25) under the first preset condition (i.e., the first rotation condition) and load a second data signal (i.e., a display data signal) to the second data line (27) under the second preset condition (i.e., the second rotation condition; see Para. [0020]-[0022]).
Neither Yamaguchi nor You explicitly discloses a first gate driving chip, a first source driving chip, a second gate driving chip, and a second source driving chip, wherein the first gate driving chip is connected to the first gate line; the first source driving chip is connected to the first data line; the second gate driving chip is connected to the second gate line; and the second source driving chip is connected to the second data line.
However, in the same field of endeavor, Koyama discloses (see Fig. 12A and Fig. 12B) a display device comprising a display panel (1200), wherein the display panel (1200) comprises a pixel array (see (1201)), the pixel array comprises a plurality of pixel units (i.e., pixels) arranged in a plurality of rows and columns, and each pixel unit (i.e., pixel) of the plurality of pixel units comprises a pixel circuit (see Fig. 12B), the pixel circuit comprises:  a first switch circuit (1215), a second switch circuit (1216), a first gate line (1212), a first data line (1211), a second gate line (1214), and a second data line (1213), and wherein, analogous to the teachings of Yamaguchi, it is a goal of Koyama to provide a means for allowing a display device to be operated in a portrait mode and/or a landscape mode, allowing rotation of the display device and display image, using a simple pixel circuit and driving technique (see Page 3, Para. [0037]-[0040]).  To support this goal, Koyama discloses a first gate driving chip (1203), a first source driving chip (1202), a second gate driving chip (1205), and a second source driving chip (1204), wherein the first gate driving chip (1203) is connected to the first gate line (1212), and is configured to load a first gate scanning signal to the first gate line (1212) under a first preset condition (i.e., a first rotation condition); the first source driving chip (1202) is connected to the first data line (1211), and is configured to load a first data signal to the first data line (1211) under the first preset condition (i.e., a first rotation condition); the second gate driving chip (1205) is connected to the second gate line (1214), and is configured to load a second gate scanning signal to the second gate line (1214) under a second preset condition (i.e., a second rotation condition); and the second source driving chip (1204) is connected to the second data line (1213), and is configured to load a second data signal to the second data line (1213) under the second preset condition (i.e., a second rotation condition; see Page 6, Para. [0120]-[0125]).  Again, it is a goal of Koyama to provide a means of simply and easily switching from a first preset rotation condition to a second preset rotation condition using two groups of driver circuits (see Page 6, Para. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi and You with the teaching of Koyama, such that the display device of Yamaguchi and You comprises the first gate driving chip, first source driving chip, second gate driving chip, and second source driving chip, as suggested by Koyama, in order to provide simple and easy switching from a first preset rotation condition to a second preset rotation condition using two groups of driver circuits.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622